The plaintiff in error filed a motion for a rehearing in this case. The sole question involved is whether or not a case brought in a State court under the fair labor standards act is removable to the Federal District Court. The plaintiff in error in its brief supporting such motion cites Sonnesyn v. Federal Cartridge Co., 54 F. Supp. 29 (decided February 14, 1944); and the Sonnesyn case is the only one cited by the plaintiff in error that has been decided since August 24, 1943, when Brantley v. Augusta Ice  Coal Co., supra, was decided, upon which case, together with its citations, this court relied in deciding the instant case. However, since the Sonnesyn case it has been said by District Judge Dewey in Roy Smith v.
Day and Zimmerman (U.S. D.C. for the Southern District of Iowa, Nos. 156  157, 10 Labor Cases, par. 63,011), decided February 28, 1946: "`I am conscious of the rule relied upon by the defendant that repeals by implication are not favored, and as stated by Judge Joyce in Sonnesyn v. Federal Cartridge Co. (54 F. Supp. 29), . . `It may be presumed that Congress, in enacting a statute, acts with full knowledge of existing statutes relating to the same-subject, and where express terms of repeal are not used, the presumption is always against an intention to repeal an earlier statute.' But it is the intention of the Congress that Prevails, and where the terms of the statuteclearly indicate an intention to override another *Page 638 statute, the presumption is overcome.'" (Italics ours.) This district court seemingly did not agree with the Sonnesyn case.
Also, since the Sonnesyn case, in Tobin v. Hercules Powder Company (U.S. D.C. for Delaware, Nos. 663 and 654),63 F. Supp. 434, decided November 27, 1945, District Judge Leahy said: "`Although it is settled that removal jurisdiction exists where both Federal and State Courts have concurrent original jurisdiction, the language in sec. 16 (b) of the F. L. S. A., providing that the action might be "maintained in any court of competent jurisdiction," shows a congressional intent to afford employees the obvious advantages of settling small claims in the local tribunals. If the F. L. S. A. confers removal jurisdiction on the Federal courts, then it gives us in everyday practice exclusive jurisdiction at the option of the employer. This, in effect, would emasculate the right to maintain the action "in any court of competent jurisdiction." Since the F. L. S. A. is obviously concerned primarily with employee welfare, to give substantial meaning to "any court of competent jurisdiction," requires the conclusion that sec. 16 (b) was intended to restrict the scope of the Removal Act.'" And also, since the Sonnesyn case, in Grand Lodge of the International Association of Machinists v. Continental Air Lines, Inc. (U.S. D.C. for Colorado, No. 1438, decided January 25, 1946), District Judge Symes said: "The statute doesn't say that the action contemplated may be "brought." It says "maintained." Now, "maintained" in my opinion means something more than just the initiation of a suit. You commence a suit by filing a bill of complaint and issuing a summons, but to maintain a suit, as I understand the term, means to carry on through the full judicial process — that is, the trial and all of the proceedings incident to carrying the case through to a final judgment. So, as I construe it, the term means that such a case may be maintained in any court of competent jurisdiction, including a State court, and that, in my opinion, bars removal to this Court, it having been started in the State court.'"
In General Motors Sales Corp. v. Jordan, 62 Ga. App. 176
(3) (8 S.E.2d 574), it is said: "`Respecting removability, Federal court should be as careful to avoid encroachment on the State court's proper jurisdiction as it is vigilant in protecting its own jurisdiction; and doubt, if any, should be resolved in favor of remand *Page 639 
to State court.' Siler v. Morgan Motor Co., 15 F. Supp. 468,469."
Upon consideration the motion for a rehearing is
Denied. Broyles, C. J., and Gardner, J., concur.